Citation Nr: 0717721	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern




INTRODUCTION

The appellant is a veteran who served on active duty in the 
United States Navy from July 1958 to December 1966.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in 
service; sensorineural hearing loss was not manifested in the 
first postservice year; and any current hearing loss 
disability is not shown to be related to an event, injury, or 
disease in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.385 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating hearing loss, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so. 

The veteran's available pertinent treatment records have been 
secured.  (The RO attempted to secure 1998 and 1999 records 
from the Hearing and Speech Institute, but was advised they 
were unavailable.)  The RO arranged for an audiological 
evaluation.  The veteran has not identified any additional 
pertinent evidence that remains outstanding.  VA's duty to 
assist is also met.  

B.  Factual Background

The veteran's service medical records do not show any 
complaints of, treatment for, or a diagnosis of hearing loss.  
On both June 1958 entrance examination and December 1966 
separation examination, there were no indications of a 
hearing problem.  On separation examination, whispered and 
spoken voice hearing was 15/15, bilaterally.  

The veteran's DD Form 214s reflect that his military 
occupational specialties included radio operator and teletype 
technician.

In May 2000 the veteran underwent audiological evaluation in 
conjunction with examination for a DOT card.  He indicated 
that he had a high frequency hearing loss and tinnitus since 
his discharge from service and did not wear hearing aids as 
they amplified everything.  It was noted that he did not pass 
the criteria for hearing without hearing aids. 

On August 2004 private audiological evaluation the veteran 
stated that he had a gradually increasing hearing loss 
beginning approximately 30 years earlier.  He related that he 
was subjected to substantial noise trauma in his duties as 
fireman's apprentice aboard a Navy ship.  Audiometry revealed 
a bilateral sensorineural hearing loss.  

In his December 2004 Statement in Support of Claim, the 
veteran attributed his hearing loss to noise exposure aboard 
a Navy vessel.  He related that when he served in the fire 
room aboard a destroyer noise from 5" guns and a 3" gun 
firing directly overhead was transmitted via an open hatch.  
In addition he had further noise exposure in service when he 
served in a radio communication center.  He also reported 
that while serving at a Naval Communication Station in San 
Francisco, his duties included small arms instructor and 
range master.  He stated that he stopped hunting three years 
after service discharge, and that although he worked in an 
open pit copper mine postservice, hearing protection was 
mandatory in "virtually all noisy work environments."  

On June 2005 audiological evaluation on behalf of VA, 
puretone thresholds in decibels, were:  





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
65
75
85
LEFT
35
50
65
80
90

Speech recognition scores were 92% for the right ear and 96% 
for the left ear.  Mild sloping to severe sensorineural 
hearing loss, bilaterally, was diagnosed.  The veteran 
reported that there was significant noise from heavy rock 
crushers and heavy equipment at the mine where he worked for 
four years postservice.  He reported his other various 
civilian jobs included:  LP gas sales and service, butcher, 
full-time mechanic, warehouseman, deputy sheriff, electronics 
technician, and two way radio repairman; he did not wear 
hearing protection for any of these jobs.  He had enjoyed 
hunting when he was younger and still enjoyed pistol 
shooting.  He wore hearing protection at the range.  The 
examining audiologist opined (in pertinent part):

The veteran's hearing loss may be a result of his noise 
exposure during military service, but he certainly had 
civilian occupational noise exposure.  Age related 
factors are also likely.  Hearing was noted as normal at 
separation from active duty and there are no complaints 
of hearing loss or tinnitus in the service medical 
records.  It is less [emphasis added] likely than not 
that the veteran's current hearing loss and tinnitus are 
a result of active duty military noise exposure.  

In his August 2005 VA Form 9, Substantive Appeal, the veteran 
once again attributed his hearing loss to noise exposure in 
the Navy.  He stated that he did not notice hearing loss 
until approximately one year after discharge.

C.  Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed 
disability, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include sensorineural hearing 
loss as an organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time after a 
veteran's discharge from service (one year for organic 
disease of the nervous system).  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The record contains evidence (June 2005 audiological 
evaluation report) showing that the veteran has hearing loss 
disability in both ears by VA standards, i.e., as defined in 
38 C.F.R. § 3.385.  Furthermore, as he had fireman duties 
aboard a destroyer and also served in an electronic 
communications center, it is likely (and not in dispute) that 
he was exposed to noise trauma in service  that he could have 
been exposed to high noise levels.  However, a hearing loss 
disability was not manifested in service or in the first 
postservice year.  Consequently, service connection for 
bilateral hearing loss disability on the basis that such 
disability became manifest in service, and persisted, or on a 
presumptive basis (for sensorineural hearing loss as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, there is no competent (medical opinion) evidence 
to the effect that any current hearing loss disability may be 
related to the veteran's service.  The only competent 
evidence directly addressing the matter of a nexus between 
the veteran's hearing loss and his service/noise trauma 
therein is the opinion of the audiologist who examined him on 
behalf of VA in June 2005.  While she noted in her report 
that the veteran's hearing loss may be a result of his noise 
exposure in the service, upon considering intervening 
(postservice) factors such as age and the veteran's civilian 
occupational noise exposure, she concluded that his hearing 
loss is "not at least as likely as not" related to his 
military service.  There is no competent (medical) evidence 
to the contrary.  

Notably, the first time hearing loss was mentioned in the 
record was in the report of evaluation for a DOT card in May 
2000.  Even conceding that the unavailable 1998 and 1999 
private treatment records might have shown a hearing loss, 
there is a more than 30 year interval between service and the 
first documentation of a hearing loss disability.  Such a 
lengthy period of time between service and the earliest 
postservice clinical documentation of a disability for which 
service connection is, of itself, a factor for consideration 
against a finding that any current hearing loss disability is 
related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000)(in a claim alleging that a disability was 
aggravated by service).  While the veteran may believe there 
is a nexus between his hearing loss and his service, because 
he is a layperson, his opinion is not competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Consequently, the benefit of the doubt doctrine (See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102) does not apply, and 
service connection for bilateral hearing loss must be denied.   


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


